Title: General Orders, 3 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters before York Wednesday October 3d 1781
                     Parole Pennsylvania
                     C. signs Carolina Georgia
                  
                  Officers of the day Tomorrow
                  Brigadier General HazenLt Colonel HamiltonMajor GibbsB.M. BleekerThe first Brigade of Light Troops will turn out at six oClock Tomorrow Morning for Fascine making, in the place of New York Brigade who have this day been on that duty: they will parade in front of their own Encampment, where they will receive further orders.
                  6 Captains 12 subalterns 18 serjeants & 300 Rank & file from Daytons Brigade for Picquet this Night: to parade as usual.
                  Covering party Hazens Brigade.
                  Working party for the Redoubts, two field Officers, four Captains Eight subalterns, Twelve serjeants, and four hundred rank and file from Waynes Brigade to be at the works by sunset this evening—they will be relieved by an equal Number of Officers and men from the Militia at sunrise Tomorrow Morning.
               